DETAILED ACTION
Examiner Note
In the claims filed on 2/22/2019, claim 7 fails to recite the claim number upon which it draws dependency. For purposes of examination, claim 7 will be interpreted to draw dependency from claim 1 as it recites “The system” in the preamble. However, Applicant should confirm the appropriate dependency by way of amendment. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a spacecraft system comprising a connecting device.
II. Claims 13 and 14, drawn to a spacecraft connecting device.
III. Claim 15, drawn to a spacecraft connecting device.
IV. Claims 16-22, drawn to a method for operating a spacecraft system.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have at least materially different designs and modes of operation. 
Invention I has a connecting device having a housing with a common port opening, and first and second connecting elements carried by the housing wherein at least one is movable relative to the other between two positions, wherein when the connecting elements are coupled to first and second spacecraft connecting structures, transport through the port opening is allowed. 

Invention III has a connecting device with a housing having a common port opening, a first connecting element having an IBDM (i.e. androgynous) configuration, a second connecting element having an ACBM (i.e. male) or PCBM (i.e. female) configuration, a hinge coupling the first and second elements, and an actuator for pivoting the first element with respect to the second element about the hinge axis. 
As can be clearly seen above, Inventions II and III have materially different designs and modes of operation in that one comprises first and second elements which are moved linearly with respect to one another along the transport axis by a drive, whereas, the other comprises first and second elements which are pivoted with respect to one another about a hinge axis by an actuator. Invention I is differentiated from both Inventions II and III in that the connecting elements are not required to be IBDM, ACBM, or PCBM. Invention I could have one be ACBM and the other be PCBM or both elements be IBDM. Invention I also allows for both of the first and second elements to be movable relative to each other and does not require that the elements motion be constringed about a particular axis. Invention I could have first and second elements which translate on a plane such that their axes are collinear with an axis of a common port .  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions [I/II/III] and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method as claimed requires the coupling of two distinct spacecraft via a connecting device having a housing with a common port opening, a first connecting element, and a second connecting element, and receiving an input corresponding to which of the connecting structures is to be connected to in order to move at least one of the connecting elements relative to the other to couple the spacecraft. The process as claimed can be practiced by another and materially different apparatus as it requires a means for generating the input and at least two spacecraft whereas Inventions I, II, and III do not require distinct spacecraft or a means for generating an input. Additionally, the apparatus of Inventions I, II, and III can practice another and materially different processes of coupling modules of the same spacecraft and coupling the same without an input being generated or used in the coupling thereof. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) - invention IV will primarily require text searching while inventions I-III will primarily require picture searching; the search strategies between inventions I-III will also have to be tailored to the specific mechanisms of action and constructions thereof.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
Presently, none of the claims appear to be generic to all of the following disclosed patentably distinct species, however, Applicant should confirm: 
Species A - Figures 1A-3B - system comprising first and second connecting elements translatably connected along the same transport axis and permanently coupled to each other. 
Species B - Figures 4A-5B - system comprising first and second connecting elements which are jettisonable from one another.
Species C - Figures 6A-6B - system comprising first and second connecting elements rotatably connected along a hinge axis and permanently coupled to each other. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter - Species A-C each have different mechanisms of action and Species B is unique from A and C in that it is not permanently connectable such that searching for jettisonable configurations will be required;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was NOT made to Applicant to request an oral election regarding the election/restriction requirement due to at least one of the following:
i. the restriction is complex;
ii. the application is being prosecuted by the Applicant pro se;
iii. from past experience an election will not be made by Applicant or Applicant's representative over the telephone;
See MPEP 812.01
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647